Exhibit 12.2 Kimco Realty Corporation and Subsidiaries Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends For the year ended December 31, 2014 Pretax earnings from continuing operations before adjustment for noncontrolling interests or income loss from equity investees $ 102,726,009 Add: Interest on indebtedness (excluding capitalized interest) Amortization of debt related expenses 2,025,069 Portion of rents representative of the interest factor 8,435,339 Distributed income from equity investees 255,531,665 Pretax earnings from continuing operations, as adjusted $ Combined fixed charges and preferred stock dividends - Interest on indebtedness (including capitalized interest) $ Preferred dividend factor 61,726,839 Amortization of debt related expenses ) Portion of rents representative of the interest factor 8,435,339 Combined fixed charges and preferred stock dividends $ Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends 2.1
